DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        WILLIAM F. MURPHY,
                             Appellant,

                                    v.

          ONTARIO WEALTH MANAGEMENT CORP., et al.,
                         Appellees.

                              No. 4D18-2462

                         [December 19, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Susan R. Lubitz, Judge; L.T. Case No. 502014CA000585.

  Will Murphy of Murphy’s Law Firm, P.A., Hollywood, for appellant.

  No appearance for appellees.

PER CURIAM.

   Affirmed.

DAMOORGIAN, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.